Citation Nr: 0003363	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  93-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
gunshot wounds of the left buttock and thigh, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right calf, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased evaluation for right peroneal 
nerve injury, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1951 to October 1953. This appeal arises from 
a January 1993 rating decision of the Department of Veterans 
Affairs (VA), San Juan, Puerto Rico, regional office (RO).  

In January 1996, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  

The issue of entitlement to an increased disability 
evaluation for residuals of a right peroneal nerve injury 
will be discussed in the Remand portion of this decision.
FINDINGS OF FACT

1.  The veteran's service connected residuals of gunshot 
wound of the left buttock and thigh are manifested by 
objective findings showing entrance scars indicating track of 
missile through one or more muscle groups, and indications of 
loss of muscle substance; there is no indication of muscle 
atrophy, or of functional loss in the left buttocks or thigh, 
and the veteran's gait was normal.

2.  The veteran's service connected residuals of gunshot 
wound of the right calf are manifested by loss of strength, 
pain and tenderness, and weakened movement of the right 
ankle; there is evidence of incomplete right common peroneal 
nerve injury; however, foot drop or other indicia of complete 
paralysis of the peroneal nerve or femoral nerve have not 
been shown.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for residuals of 
gunshot wounds of the left buttock and thigh is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5314 and 5317 (1999).

2.  An evaluation in excess of 30 percent for residuals of 
gunshot wound of the right calf is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5311, 8521 and 8526 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations for his 
service connected residuals of gunshot wounds of the left 
buttock and thigh, and the right calf, are well-grounded, 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  All 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

The veteran suffered multiple shell fragment wounds in combat 
in Korea in September 1952.  A December 1959 rating decision, 
in part, granted service connection for the following 
disabilities and assigned disability ratings: gunshot wound, 
left buttock and thigh (40%); gunshot wound, right calf 
(20%).  In a June 1964 rating decision, the disability rating 
for the appellant's service-connected gunshot wound, right 
calf, was increased to 30 percent.  In a December 1966 
decision, the Board granted a separate disability rating for 
residuals of injury to the right deep peroneal nerve and 
assigned a 10 percent disability rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  

VA regulations provide specific guidance on evaluating muscle 
injuries.  The VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from service-
connected muscle disabilities was changed during the course 
of the veteran's appeal.  Compare 38 C.F.R. §§ 4.47, 4.48, 
4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56, 4.73, 
Diagnostic Codes 5311, 5314, 5317 (1996), with 38 C.F.R. §§ 
4.55, 4.56, 4.73, Diagnostic Codes 5311, 5314, 5317 (1999).  
However, the Board notes that the changes were organizational 
in nature and not substantive.  The specific rating criteria 
remains essentially unchanged.  Accordingly, we conclude that 
the veteran will not be prejudiced by the Board's review of 
his claim on appeal.

The VA regulations relating to rating muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the[[Page 347]]foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic codes 5319 through 
5323). (c) There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions: (1) In the case of an ankylosed knee, if muscle 
group XIII is disabled, it will be rated, but at the next 
lower level than that which would otherwise be assigned. (2) 
In the case of an ankylosed shoulder, if muscle groups I and 
II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated. (d) The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder. (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. (f) For muscle group injuries 
in different anatomical regions which do not act upon 
ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55 (1999).

The regulations with respect to the evaluation of muscle 
disabilities state:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue- pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury. Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint. Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results. No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar. No evidence of fascial 
defect, atrophy, or impaired tonus. No impairment of function 
or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (1999).

Gunshot Wound, Left Buttock and Thigh

The damage to Muscle Groups XVII and XIV has been evaluated 
as 40 percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Codes 5314 (Muscle Group XIV, the anterior thigh group) and 
5317 (Muscle Group XVII, the pelvic girdle group) (1999).

Under code 5317, a 50 percent evaluation is warranted for a 
severe injury to muscle group XVII and a 40 percent 
evaluation is warranted for a moderately severe injury.  
These muscles work in extension of the hip, abduction of the 
thigh, elevation of the opposite side of the pelvis, tension 
of the facia lata and iliotibial band, and, acting with 
muscle group XIV in postural support of the body, steadying 
the pelvis on the head of the femur and the condyles of the 
femur on the tibia.  38 C.F.R. § 4.73, Diagnostic Code 5317 
(1999).  Under Code 5314, a 40 percent evaluation is 
warranted if there is severe disability of Muscle Group XIV.  
38 C.F.R. § 4.73, Diagnostic Code 5314(1999).

On a September 1992 VA orthopedic examination, the veteran 
complained of pain, cramps and functional limitation of the 
left lower extremity.  He walked with a mild left limp.  On 
examination, a large depressed irregular shrapnel wound scar, 
measuring 12 cm. by 3 cm., with evidence of loss of 
underlying gluteus muscle tissue, was identified.  Also 
identified was a 6 cm. by 4 cm. shrapnel scar in the lateral 
aspect of the left thigh, also with evidence of underlying 
muscle tissue loss. 

A VA examination was conducted in October 1996.  The veteran 
complained of left buttock pain with radiation to the left 
abdomen, as well as numbness and tingling in both legs.  On 
examination, there was muscle atrophy of the left gluteus 
maximus.  The left gluteus maximus and quadriceps had been 
penetrated.  On the left buttock, there was a 14 centimeter 
by two centimeter linear shaped scar with loss of color, 
tender to palpation.  The scar was not inflamed or swollen.  
There was depression, loss of subcutaneous tissue, and loss 
of gluteus maximus muscle.  This was cosmetically 
disfiguring, but did not affect the function of the part 
affected.  On the lateral aspect of the left thigh, there was 
a five centimeter by four centimeter linear shaped scar with 
depression and loss of subcutaneous tissue.  It was not 
swollen or inflamed, had no keloid tissue, and no adherence 
or herniations.  It was not cosmetically disfiguring and did 
not affect the function of the part affected.  There was 
normal gait, and no muscle atrophy of the muscles of the 
lower extremities.  Ankle jerks were absent bilaterally.  
Pinprick and vibration were diminished in the legs.  The 
diagnosis was residuals, gunshot wound to left buttock and 
thigh with residual scars, healed.

The objective findings show entrance scars indicating track 
of missile through one or more muscle groups, and indications 
of loss of muscle substance.  There is no indication of 
functional loss in the left buttocks or thigh.  

These findings do not represent a severe disability:  there 
is no demonstration of ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; the 
muscles do not swell and harden abnormally in contraction; 
and there is no showing of severe impairment of function.  
Nor are any of the following shown:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (1999).

The RO has apparently evaluated the veteran's condition 
taking into consideration the damage to Muscle Groups XIV and 
XVII as a whole.  The RO appears to have determined that the 
damage caused to both Muscle Groups, when considered as a 
whole, warrants a 40 percent evaluation.  Based on the 
evidence cited above, the Board will not dispute this 
determination.  However, there is clearly no evidence to 
support an increased evaluation for these gunshot wound 
residuals.  There is no functional loss demonstrated, and the 
veteran's gait was normal.

In making this determination, the Board has considered 
whether the veteran would receive additional compensation by 
evaluating the damage to Muscle Groups XVII and XIV 
separately.  Based on the current medical evidence of record, 
the Board finds that evaluating Muscle Group XIV separately 
would warrant a moderate disability evaluation under 
Diagnostic Code 5314.  Evaluating the damage to Muscle Group 
XVII separately would also warrant a finding of moderate 
disability under Diagnostic Code 5317.  This would entitle 
the veteran to a 10 percent evaluation under Diagnostic Code 
5314 and a 20 percent evaluation under 5317, totaling 30 
percent.  Accordingly, evaluating the disability separately 
would not entitle the veteran to additional compensation.  

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of the current protected 40 
percent evaluation for the service connected residuals of 
gunshot wound to the left buttocks and thigh.  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Gunshot Wound, Right Calf

The veteran's gunshot wound, right calf is presently rated at 
30 percent pursuant to Diagnostic Code 5311 (1999).  Under 
this code, 30 percent is the highest evaluation available and 
represents severe impairment of Muscle Group XI.  

Alternatively, the veteran's disability could be rated under 
38 C.F.R. § 4.124a, Diagnostic Codes 8521 or 8526 (1999).  
These codes provide a 30 percent rating for severe, 
incomplete paralysis of the common peroneal or femoral nerve, 
and a 40 percent rating for complete paralysis of the 
peroneal or femoral nerve; foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes; or paralysis of the 
quadriceps extensor muscles. 

On a September 1992 VA orthopedic examination, a 26 cm. by 
1/2 cm. healed scar was identified, which extended from the 
popliteal region medially down to the distal third of the 
veteran's right leg.  There was a large hernia of the 
gastrocnemius, measuring 6 cm. by 4 cm.  Damage to the right 
popliteal area and weakness of dorsiflexion of the right foot 
were noted.  

A VA examination was conducted in October 1996.  The veteran 
complained of constant pain and cramp of the right leg, 
starting in the right calf.  On examination, the right 
gastrocnemius muscle had been penetrated.  On the right calf, 
there was a 26 centimeter by one-half to one centimeter 
linear shaped scar, brownish in color, tender to palpation.  
The scar was not inflamed or swollen.  There was good 
vascular supply, no depression, no ulceration, adherence or 
herniation.  This was cosmetically disfiguring, but did not 
affect the function of the part affected.  Right ankle motion 
could not be measured due to complaints of pain.  There was 
normal gait, and no muscle atrophy of the muscles of the 
lower extremities.  Ankle jerks were absent bilaterally.  
Pinprick and vibration were diminished in the legs.  EMG and 
nerve conduction studies showed normal nerve conduction 
velocities of both motor common peroneal nerves with normal 
EMG findings on muscles supplied by the common peroneal 
nerve, which was evidence that the injury healed.  On nerve 
conduction studies, there was significant difference in 
amplitudes of evoked potentials, which was evidence of old 
injury, although latencies were normal.  The diagnoses were 
residuals, gunshot wound to right calf, with residual scar, 
healed; right common peroneal nerve injury, residual of; and 
incomplete old right common peroneal nerve injury by EMG.   

Recent medical reports indicate that veteran's right leg 
disability is manifested by loss of strength, pain and 
tenderness, and weakened movement of the right ankle.  There 
is evidence of incomplete right common peroneal nerve injury.  
However, foot drop or other indicia of complete paralysis of 
the peroneal nerve or femoral nerve have not been reported; 
therefore, a 40 percent evaluation under Diagnostic Code 8521 
or 8526 is not in order.

Considering the medical evidence as a whole and granting the 
veteran the benefit of the doubt, the Board finds that the 
veteran's disability represents a no more than severe muscle 
group injury, including some impairment of the peroneal nerve 
and limitation of motion.  The Board also notes that 
disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, and the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 
4.55, 4.56, 4.73a, Diagnostic Code 5311.


ORDER

An evaluation in excess of 40 percent for residuals of 
gunshot wound of the left buttock and thigh is denied.

An evaluation in excess of 30 percent for residuals of 
gunshot wound of the right calf is denied.


REMAND

The veteran is also seeking an increased evaluation for his 
service connected injury to the anterior tibial (deep 
peroneal) nerve.  The current 10 percent evaluation under 
code 8523 contemplates moderate incomplete paralysis of the 
anterior tibial nerve (deep peroneal).  Severe incomplete 
paralysis of that nerve warrants a 20 percent evaluation.  
Complete paralysis of the anterior tibial nerve, with dorsal 
flexion of foot lost, warrants a 30 percent evaluation.  38 
C.F.R. § 4.124a, Code 8523 (1999).  Unfortunately, the 
medical evidence of record contains EMG and nerve conduction 
studies and discussion pertaining only to the right common 
peroneal nerve (which was considered above) and not the deep 
peroneal nerve.  In the absence of any findings related to 
the deep peroneal nerve, the Board in unable to appropriately 
consider the issue of an increased evaluation for that 
disability.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  In view of the foregoing, the 
case is remanded to the RO for the following:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's right deep peroneal nerve 
distribution disability.  EMG and nerve 
conduction studies should be performed.  
The claims file and this REMAND, should 
be made available to the examiner prior 
to the examination.  The RO should 
provide the examiner with the criteria 
set forth in Diagnostic Code 8523 and 
request that the examiner set forth all 
pertinent findings on examination in 
relationship to the Diagnostic Code 
criteria, to include whether the 
veteran's paralysis is complete or 
incomplete, or whether the nerve 
involvement is wholly sensory.  The 
examiner should also set forth the range 
in degrees of the dorsal flexion of the 
veteran's right foot or indicate whether 
dorsal flexion of the right foot is lost.  
The report of examination should include 
complete rationale for the conclusions 
reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

Following the above, the RO should review the evidence and 
determine whether the veteran's claim may now be granted.  If 
not, the veteran and his representative should be furnished a 
supplemental statement of the case.  They should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

Adjudication of the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities is hereby deferred pending the 
above development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

